—Order and judgment (one paper), Supreme Court, New York County (Richard Braun, J.), entered March 15, 1999, which denied the petition pursuant to CPLR 7503 (b) for a stay of arbitration of certain claims for fraud asserted by respondent against petitioners, unanimously affirmed, with costs.
The arbitration clauses contained in the parties’ Services Agreements, apply to “any controversy or claim arising out of, or relating to” those agreements. Accordingly, since the fraud *81claims whose arbitration petitioners would stay indisputably relate to the enforceability of respondent’s obligations under the Services Agreements, the fraud claims were properly found to be arbitrable by the IAS Court (see, Alsy Corp. v Gindel, 197 AD2d 492). Concur — Williams, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.